Case: 1:17-cv-04105 Document #: 205 Filed: 12/27/19 Page 1 of 4 PagelD #:2990

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
Craftwood II, Inc., et al, Case No. 1:17-cv-04105
Plaintiffs, Hon. Robert W. Gettleman

V.
Generac Power Systems, Inc., ef al.

Defendants.

 

 

STIPULATION OF DISMISSAL WITHOUT PREJUDICE

Plaintiffs Craftwood II, Inc., dba Bay Hardware and Craftwood III, Inc., dba
Lunada Bay Hardware (collectively, “Craftwood”) and Defendant Comprehensive
Marketing, Inc. hereby stipulate through their counsel that Defendant Comprehensive
Marketing, Inc. be and hereby is dismissed without prejudice from the above-captioned
action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)Gi). Comprehensive

Marketing, Inc., shall bear its own costs and fees in this case.
Case: 1:17-cv-04105 Document #: 205 Filed: 12/27/19 Page 2 of 4 PagelD #:2991

DATED: December 2019

DATED: December __, 2019

4813-1430-1358.4

PAYNE & FEARS LLP

 

Damon Rubin

Payne & Fears LLP

200 N. Pacific Coast Highway, Suite 825
El Segundo, CA 90245

Telephone: (310) 689-1750

Email: dr@paynefears.com

Attorneys for Plaintiffs Craftwood II, Inc., dba
Bay Hardware, and Craftwood II, Inc., dba
Lunada Bay Hardware, on behalf of themselves
and all others similarly situated

NIELSEN, ZEHE & ANTAS, P.C.

 

Paul Bozych

Nielsen, Zehe & Antas, P.C.

55 W. Monroe Street, Suite 1800
Chicago, Illinois 60603
Telephone: (312) 322-9900
Email: pbozych@nzalaw.com

Attorneys for Defendant Comprehensive
Markting, Inc.
Case: 1:17-cv-04105 Document #: 205 Filed: 12/27/19 Page 3 of 4 PagelD #:2992

DATED: December __, 2019 _ PAYNE & FEARS Lip

 

Damon Rubin

Payne & Fears LLP

200 N, Pacific Coast Highway, Suite 825
E] Segundo, CA 90245

Telephone: (310) 689-1750

Email: dr@paynefears.com

- Attorneys for Plaintiffs Craftwood II, Inc., dba
Bay Hardware, and Craftwood III, Inc., dba
Lunada Bay Hardware, on behalf of themselves
and all others similarly situated

 

DATED: Decomberf “

   

Paul Bozych

Nielsen, Zehe & Antas, P.C.

55 W. Monroe Street, Suite 1800
Chicago, Illinois 60603
Telephone: (312) 322-9900
Email: pbozych@nzalaw.com

Attorneys for Defendant Comprehensive
Markting, Inc.

4813-1430-1358.4

 

 
Case: 1:17-cv-04105 Document #: 205 Filed: 12/27/19 Page 4 of 4 PagelD #:2993

Certificate of Service

I hereby certify that on December 27, 2019, a true and correct copy of the
foregoing document was electronically filed with the Court using the CM/ECF system.
All counsel of record who are deemed to have consented to electronic service will be

served with a copy of this document via the Court’s CM/ECF system.

/s/ Damon Rubin

 

Damon Rubin

4824-3907-8832.1
